Title: To George Washington from Jonathan Trumbull, Sr., 3 July 1776
From: Trumbull, Jonathan Sr.
To: Washington, George



Sir.
Lebanon [Conn.] 3d of July 1776

Immediately after the Recess of the General Assembly I gave the necessary Orders to Brigadier General Wadsworth for expediting the raising and marching the Battallions ordered to be raised and sent to your Assistance.
Since which I had the Honour to receive your favour of the 28th Ult., advising of the Arrival of General How at the Hook and the near approach of the British Fleet. In Consequence of

which I have ordered such part of the Battallions, ordered to be raised to join You, as are inlisted to begin their March without delay, and that the Residue move forward as fast as they are inlisted.
But, to prevent, as much as may be any Misfortune or Danger from their arriving too late; I have Ordered three Regiments of Light Horse of our Militia under the Command of Lieutenant Colonel Seymour to march without loss of Time and join the Army under your Command, and to continue to do Duty with them untill our Battallions are compleated, when it is expected they will be discharged unless the Situation of the Army should require that they be longer detained, of which You will be the proper Judge; in which Case it is hoped they may be detained no longer than is absolutely Necessary, as their private Business at this Season, in which the public is interested, will suffer by their Absence.
The critical Situation of the Army under your Command, and our desire to do every thing in our power for common Defence, are the motives to order these Regiments of Horse to your Assistance, but if you should think their Service not necessary or usefull, or should the Situation of the Army be such that their March may be dispensed with, You will signify the same to Gold Selleck Silliman Esqr. Colonel of the Regiments of Light Horse in this Colony, as well as of a Battallion of Foot coming to your Assistance, that he may put a stop to their March.
The Utmost possible Dispatch in compleating and forwarding the other Troops ordered to your Assistance will be used. I am, with great Truth and Regard Your Excellency’s Most Obedt Humble Servant

Jonth. Trumbull

